Citation Nr: 1540230	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  09-09 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to February 1969.

This matter was last before the Board of Veterans' Appeals (the Board) in May 2013, on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran testified at a Board hearing in March 2011.  A transcript is of record.  In May 2013, the Board remanded this matter for additional development.


FINDINGS OF FACT

1.  The Veteran developed hypertension subsequent to diabetes mellitus and has since received concurrent treatment for these conditions.

2.  Medical professionals have indicated that a causal, or aggravation-based, relationship can exist between diabetes and hypertension.  Specifically: a May 2007 VA examiner noted the importance, in determining causation, of when hypertension develops in comparison to diabetes and microalbinuria; the Veteran testified in 2011 that some physicians had informed him that his hypertension was caused or aggravated by diabetes; a January 2013 VA laboratory result identified renal damage in the Veteran; a June 2014 specialist indicated that the presence of diabetic renal sequelae can reflect diabetic impact on hypertension; and a January 2015 specialist identified medical evidence that diabetes and hypertension "share common pathways" and can, as a result, develop one after another.

3.  The evidence is in relative equipoise as to whether, the Veteran's hypertension was caused or aggravated by his diabetes mellitus.


dhachey
CONCLUSION OF LAW

The criteria for service connection for hypertension are approximated.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


ORDER

Service connection for hypertension is granted.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


